Name: Decision of the EEA Joint Committee No 24/1999 of 26 February 1999 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: executive power and public service;  labour market;  European construction
 Date Published: 2000-06-22

 Avis juridique important|22000D0622(09)Decision of the EEA Joint Committee No 24/1999 of 26 February 1999 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms Official Journal L 148 , 22/06/2000 P. 0049 - 0050Decision of the EEA Joint CommitteeNo 24/1999of 26 February 1999amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedomsTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Articles 86 and 98 thereof,Whereas Protocol 31 to the Agreement was amended by Decision No 54/98 of the EEA Joint Committee of 3 June 1998(1);Whereas it is appropriate to extend the cooperation of the Contracting Parties to the Agreement to include EEA-relevant parts of the action plan for the exchange between Member State administrations of national officials who are engaged in the implementation of Community legislation required who are engaged in the implementation of Community legislation required to achieve the internal market (Council Decision 92/481/EEC(2) as last amended by Decision No 889/98/EC of the European Parliament and of the Council (Karolus programme))(3);Whereas Protocol 31 to the Agreement should therefore be amended in order to allow for this extended cooperation to take place from 1 January 1999,HAS DECIDED AS FOLLOWS:Article 1The following Article shall be added in Protocol 31 to the Agreement:"Article 18Exchange between administrations of national officials1. The EFTA States shall, as from 1 January 1999, participate in the EEA relevant parts of the Community action plan and programme referred to in paragraph 4.2. The EFTA States shall contribute financially to the action plan and programme referred to in paragraph 4 in accordance with Article 82(1)(a) of the Agreement.3. The EFTA States shall, as from the start of cooperation in the action plan and programme referred to in paragraph 4, participate fully in the Community committee which assists the Commission in the management or development of the action and programme, to the extent that the Committee is called upon to consider matters falling within the scope of the Agreement.4. The following Community acts, as well as acts deriving therefrom, are the object of this Article:- 392 D 0481: Council Decision 92/481/EEC of 22 September 1992 on the adoption of an action plan for the exchange between Member State administrations of national officials who are engaged in the implementation of Community legislation required to achieve the internal market (OJ L 286, 1.10.1992, p. 65), as amended by:- 398 D 0889: Decision No 889/98/EC of the European Parliament and of the Council of 7 April 1998 (OJ L 126, 28.4.1998, p. 6)."Article 2This Decision shall enter into force on 27 February 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.It shall apply from 1 January 1999.Article 3This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 26 February 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 30, 4.2.1999, p. 57.(2) OJ L 286, 1.10.1992, p. 65.(3) OJ L 126, 28.4.1998, p. 6.